Citation Nr: 1107700	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq., Attorney at 
Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel






INTRODUCTION


The Veteran (Appellant or Claimant) served on active duty from 
December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2005 decision and notice of decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

Prior to the November 2009 Board decision, the Veteran's claim 
had been adjudicated as one of service connection for PTSD.  As 
the record indicated that the Veteran had been diagnosed with 
other psychiatric disorders other than PTSD, including a 
dysthymic disorder, in its November 2009 decision, the Board 
reclassified the Veteran's claim as one of service connection for 
a psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability 
claim includes any disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).

In the aforementioned November 2009 decision, the Board denied 
service connection for a psychiatric disorder.  The Veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In October 2010, while his case was pending at the 
Court, VA's Office of General Counsel and the Veteran's 
representative filed a Joint Motion requesting that the Court 
vacate the Board's November 2009 decision.  That same month, the 
Court issued an Order vacating the November 2009 Board decision.

The Veterans Law Judge who signed the November 2009 decision is 
no longer employed with the Board; therefore, the undersigned 
Acting Veterans Law Judge has been assigned to this claim.  The 
Veteran did not request a personal hearing before the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claim for service connection 
for a psychiatric disorder, to include PTSD.  38 C.F.R. § 19.9 
(2010).  

The Veteran essentially contends that he has PTSD as a result of 
his service during the Vietnam War.  He attributes the 
psychiatric disorder at issue to in-service stressors, to include 
being exposed to weaponry fire.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2010).

Establishing service connection for PTSD requires: (1) Medical 
evidence diagnosing PTSD; (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptoms and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2010); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's service, a 
veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made on a 
case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see 
also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors and his testimony must be corroborated by 
credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau 
v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony regarding 
non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

In this case, the evidence indicates that the Veteran did not 
engage in combat during service, and the Veteran does not claim 
to have experienced combat.  The Veteran's service personnel 
records state that the Veteran served in Vietnam with the 725 
Maintenance Battalion, 3rd Brigade, 25th Infantry Division from 
September 1966 through August 1967.  His Military Occupational 
Specialty (MOS) was that of a track vehicle mechanic.  Service 
records indicate that the Battalion's base at Cu Chi underwent 
assault by the enemy, sustaining 16 rounds of mortar fire in July 
1967.  

Reviewing the treatment records included in the claims file, the 
Veteran's service treatment records are negative for any 
complaints, symptoms, diagnosis, or treatment for a psychiatric 
disorder.  Recent post-service treatment records indicate that 
the Veteran initially sought treatment for a psychiatric disorder 
in February 2005.  In a May 2006 VA treatment record, a VA 
examiner diagnosed the Veteran as having PTSD, but did not 
indicate that it arose from any specific in-service stressor.

Subsequently, in an August 2009 VA PTSD examination report, the 
Veteran recalled that, during service in Vietnam, he lived in a 
tent that was located close to a makeshift morgue.  He reported 
that while stationed there he saw bodies piled on top of each 
other and dumped disrespectfully to the ground.  He reported that 
he adamantly disapproved of this undignified treatment of the 
bodies, and that these memories had remained with him throughout 
his life, causing bitter sentiments.  The evidence indicates 
that, during the examination, the Veteran did not mention 
experiencing mortar attacks during service.

After a mental examination, the August 2009 VA examiner's 
diagnoses were: (Axis I) dysthymic disorder with symptoms of 
depression that did not escalate to major depressive disorder, 
depression lasting for more than 2 years; (Axis II) possible 
avoidant personality disorder; and (Axis IV) psychosocial 
stressors including the Veteran's preoccupation about his 
grandson going to Afghanistan; disappointment at his inability to 
retire at the expected age; and chronic depression in the form of 
dysthymia.  Regarding PTSD, the VA examiner concluded that PTSD 
as a syndromic entity could not be established at this point.  
The VA examiner reasoned that the Veteran's exposure to traumatic 
events was historically present; however, the  response to such 
exposure was more that of anger and indignation, without 
involving intense fear, helplessness, or horror.  The examiner 
assessed that the intrusive recollections about the exposure did 
not seem to be distressing enough to interfere with the Veteran's 
functioning, as the Veteran did not have any distressing 
subjective realization of bad dreams because he did not remember 
them.  The examiner noted that, although the Veteran maintained 
that the sound of helicopters flying about his current home and 
news about the current war brought about bad memories, these 
stimuli did not bring flashbacks (hyperarousal) per se.

The Board notes that, during the pendency of the appeal, the 
Veteran has been diagnosed with psychiatric disorders other than 
PTSD.  As noted above, in the August 2009 VA PTSD examination 
report, the August 2009 VA examiner diagnosed the Veteran as 
having a dysthmic disorder lasting more than two years.  However, 
in an earlier October 2005 VA treatment record, a VA examiner 
diagnosed the Veteran as having a depressive disorder NOS.  In a 
May 2006 VA treatment record, the Veteran reported last feeling 
happy during his adolescence, before his service in Vietnam.  As 
the Veteran has been diagnosed with a dysthymic disorder, lasting 
at least longer than two years, and the Veteran apparently 
reports depressive symptomatology relating back to service in 
Vietnam, an additional VA medical examination is necessary to 
determine if the Veteran has any psychiatric disorder, to include 
a dysthymic disorder, that is related to service.  See Clemons, 
23 Vet. App. at 1.  

Also, the Board notes that, during the pendency of this appeal, 
the regulations regarding service connection for PTSD have 
changed.  Under current regulations, if a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304.  In light of the new 
regulations, an additional VA psychiatric examination is also 
necessary to determine if the Veteran has PTSD related to a 
stressor incident involving fear of hostile military or terrorist 
activity.

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran a VA 
psychiatric examination to determine whether 
he has any psychiatric disorder related to 
service, to include PTSD or a dysthymic 
disorder.  The VA examiner should note that 
one of the Veteran's stressors has been 
confirmed.  Specifically, the Veteran's 
Battalion's base at Cu Chi underwent assault 
by the enemy, sustaining 16 rounds of mortar 
fire in July 1967.   The examiner should 
determine the nature and extent of any 
currently demonstrated acquired psychiatric 
disorders.  Following a review of the 
relevant evidence and any necessary testing, 
the examiner is asked to offer the following 
opinions:

a.  Is it at least as likely as not that 
the Veteran has PTSD consistent with the 
American Psychiatric Association 's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM- IV) as a result of 
a verified stressor or any other in-
service stressor related to the Veteran's 
fear of hostile military or terrorist 
activity.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.

b.  If PTSD is not diagnosed, is it as 
least as likely as not (50 percent or 
greater degree of probability) that the 
Veteran has a psychiatric disorder other 
than PTSD that began during service or is 
otherwise etiologically related to 
service?  If so, such diagnosed disorder 
must be specifically identified.

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the requested 
opinions with what is considered to be a 
generally accepted degree of medical 
certainty, i.e., without resorting to 
speculation, the reasons should be so stated.  
The examiner should in such case explain why 
it would be speculative to respond.

2.  After completion of the foregoing and all 
other necessary development, the RO should 
re-adjudicate the claim.  If the benefits 
sought remain denied, the Veteran and his 
representative should be furnished a SSOC and 
be given an opportunity to submit written or 
other argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran is advised to appear and participate in any scheduled 
VA examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




